DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/2019.
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on8/23/2019 is acknowledged.
Drawings
The drawings filed 2/13/2017 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 , 11, 12, 15 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over “In just seconds, low cost porous organic polymer can cut toxic metal concentrations in water to inconsequential levels” (herein referred to as “Tan”) in view of (a) Yean (US 2012/0125820) and (b) “Targeted Synthesis of a Porous Aromatic Framework with high stability and exceptionally high surface area (herein referred to as “Ben”)-as evidenced by “Conjugated microporous polymers: design, synthesis .
Tan teaches a composition for binding a heavy metal, the composition comprising a porous organic polymer (POP).
Tan does not teach said POP should have incorporated therein a plurality of heavy metal chelator moieties. However Yean teaches that the removal of heavy metal complexes (such as mercury) from water can be obtained by providing a porous resin with mercury selective chelating groups bound thereto (0082).  Such chelating groups that are selective toward mercury include thiol groups (0053).  Thus, it would have been obvious to one of ordinary skill in the art to provide the POP of Tan with bound thiol group heavy metal chelator moieties such as thiol in order to improve the mercury absorption ability of said POP.
The examiner notes it is known in the art that the introduction of moieties into a POP will effect the binding ability of the material (see Review wherein it is taught “the introduction of hydrophobic unit, such a fluorine, endos CMPS with hydrophobic pores whereas hydrophilic groups can enhance the hydrophilicity of the porous materials (Page 8022- right column 4.2).  Furthermore, Lu teaches the introduction of carbon dioxide-philic moieties into a porous polymer network creates a strong interaction between the POP and the absorbed material (carbon dioxide (see right column; p 7480) functionality into membranes, polymers, or nanoporous material is known to increase the mercury absorption properties of said materials (see page 2, results).  
With regards to claim 2, Tan teaches the heavy metal may be mercury.
With regards to claim 3, Tan teaches the heavy metal may be mercury.
Tan also does not teach that the POP should comprise a porous aromatic framework such as cross-linked poly-tetraphenylmethane.  However, Ben teaches such polymers have use as porous absorbent materials (p9457; right column, first paragraph) due to their exceptionally large surface area.  
Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered.  Said affidavit is sufficient to overcome the previous rejection which relied upon the “Li” reference. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R KRUER/Primary Examiner, Art Unit 3649